—In an action to recover damages for personal injury allegedly sustained by the plaintiff as a result of the negligence of the defendants with respect to the operation of a motorboat, the defendant Mark Disman, the owner of the boat, appeals: (1) from an order of the Supreme Court, Nassau County, entered October 5, 1964, which denied his motion for leave to serve an amended answer pleading as a defense a limitation of liability pursuant to statute (U. S. Code, tit. 46, § 183, subd. [a]); and (2) from an order of said court, entered October 27, 1964, upon reargument, which adhered to the original decision. Appeal from order of October 5, 1964 dismissed, without costs; that order was superseded by the order of October 27, 1964. Order of October 27, 1964 affirmed, with $10 costs and disbursements (see King v. Liotti, 190 Misc. 652). Beldoek, P. J., Christ, Brennan, Rabin and Benjamin, JJ., concur.